DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 has been considered by the examiner.

Status of the Claims
The response and amendment filed 10/20/2020 is acknowledged.
Claims 1-17 and 19 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Amendment
	Claim 1 has been amended to recite (B) one or more hydrophilic polysaccharides excluding deacylated gellan gum.

Rejections Withdrawn
The rejection of claims 6-7 and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in view of Applicant’s amendment.
The rejection of claims 1-5, 9-10 and 11-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hayashi, JP 2009040716 A (cited on Applicant’s IDS dated 12/02/2020) has been withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 6, 7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, JP 2009040716 A (cited on Applicant’s IDS dated 12/02/2020) in view of Kato, US 20160175258 has been withdrawn in view of Applicant’s amendment.
The rejection of claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, JP 2009040716 A (cited on Applicant’s IDS dated 12/02/2020) in view of Watanabe, US 20170292011 has been withdrawn in view of Applicant’s amendment.
Hayashi, JP 2009040716 A does not teach one or more hydrophilic polysaccharides excluding deacylated gellan gum since the soft capsule film compositions of Hayashi contain deacylated gellan gum. 

Response to Arguments
Applicant’s arguments filed 02/17/2022 have been given full consideration and have been found persuasive with respect to the prior art rejections based upon Hayashi, JP 2009040716 A in the previous action. However, upon further consideration the following rejections based on Hiroshi, JP 2005170929 A are presented in response to Applicant’s amendment. 

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-10 and 11-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hiroshi, JP 2005170929 A (cited on Applicant’s IDS dated 12/02/2020).
Hiroshi teaches a soft capsule sheet (film) composition (claim 1), sheet (film), and soft capsule, comprising native gellan gum, starch, water (Hiroshi, e.g., Abstract, claims, pg. 2, ¶ 10, and examples). 
With respect to the limitation of (B) one or more hydrophilic polysaccharides excluding deacylated gellan gum: Hiroshi teaches the composition may further contain a starch degradation product such as dextrin (Hiroshi, e.g., pg. 2, ¶ 19-21). Additionally, Hiroshi teaches the composition further comprising non-animal polymers, e.g., carrageenan, alginic acid, alginate, agar, gaur gum, xanthan gum, glucomannan gum, or galactomannan (Hiroshi, e.g., pg. 3 ¶ 1-4).
Hiroshi teaches the composition further comprising carrageenan, or locust bean gum, each of which correspond to at least one or more hydrophilic polysaccharides (Hiroshi, e.g., examples 
Applicable to claim 2: Hiroshi teaches oxidized ether modified starch (Hiroshi, e.g., examples 8-11).
Applicable to claim 3-4, 11-13: Hiroshi teaches tapioca starch, corn starch, potato starch, rice starch, sago starch (Hiroshi, e.g., pg. 2, ¶ 12).
Applicable to claims 5 and 14-16: Hiroshi teaches ratios between the native gellan gum and the additional polysaccharides in the claimed range. For example, ratio of 1:1 native gellan gum to kappa carrageenan. See example 8. 
Hiroshi anticipates the subject matter of instant claims 1-5, 9-10, and 11-16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi, JP 2005170929 A (cited on Applicant’s IDS dated 12/02/2020) in view of Kato, US 20160175258.
The teachings of Hiroshi enumerated above apply here.
Hiroshi teaches a soft capsule film composition according to claim 1 but does not expressly teach a starch dispersion formed by subjecting the starch glue solution to ultrasonic treatment.

Kato teaches the ultrasonically treated starch results in films exhibiting beneficial properties including excellent blocking resistance, elasticity, transparency and rapid disintegrability (Kato, e.g., 0012-0014). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a soft capsule film composition as understood from Hiroshi by using techniques known from Kato to improve the resulting capsule and film in the same way. Since Hiroshi already teaches a soft film composition comprising starch, the skilled artisan would have been motivated to employ the ultrasonically treated starch for the beneficial properties reported in Kato with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Kato demonstrates the improved result for similar soft capsule film compositions comprising hydrophilic polysaccharides, a plasticizer, and water and because the ultrasonically treated starch appears to contribute to solving adhesiveness issues reported in Hayashi.
Accordingly, the subject matter of claims 1, 6-7 and 17-20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

 Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi, JP 2005170929 A (cited on Applicant’s IDS dated 12/02/2020) in view of Watanabe, US 20170292011.

Hiroshi teaches a soft capsule film composition according to claim 1 but does not expressly teach the starch is subjected to moist heat treatment in the presence of a salt. 
Watanabe teaches similar soft capsule compositions comprising a waxy corn starch having undergone a heat-moisture treatment in the presence of a salt (Watanabe, e.g., Abstract, claims). This improves the strength and adhesiveness property of the film, thereby reducing the risk of base material being trapped in the bonded part of the shell (Watanabe, e.g., 0010). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a soft capsule film composition comprising starch as understood from Hiroshi using the techniques suggested by Watanabe to improve the composition in the same way. Since Hiroshi teaches the composition containing starch, the skilled artisan would have been motivated to use a waxy corn starch having undergone heat-moisture treatment in the presence of a salt to reduce the risk of base material being trapped in the bonded part of the shell as suggested by Watanabe. The skilled artisan would have had a reasonable expectation of success because Watanabe indicates the treated starch retains desired properties including good blocking resistance, elasticity, transparency and rapid disintegration. 
Accordingly, the subject matter of claims 1 and 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/WILLIAM CRAIGO/Examiner, Art Unit 1615         



/SUSAN T TRAN/Primary Examiner, Art Unit 1615